                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:17-CR-21 JCM (EJY)
                 8                                            Plaintiff(s),                      ORDER
                 9             v.
               10     SUSAN SIEGEL, et al.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of United States of America v. Boyar et al., case no.
               14     2:17-cr-00021-JCM-EJY-7. Petitioner Susan M. Siegel (“petitioner”) filed a motion to vacate, set
               15     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 474). The court has examined the
               16     petition, construes petitioner’s application as an ineffective-assistance-of-counsel claim, and finds
               17     that further briefing is appropriate. The United States of America (“respondent”) shall file a
               18     response twenty-one days from the date of this order. Thereafter, petitioner will have fourteen
               19     days to file a reply.
               20             Accordingly,
               21             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               22     vacate, set aside, or correct sentence (ECF No. 474) no later than twenty-one (21) days from the
               23     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               24     thereafter.
               25             IT IS SO ORDERED.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1           The clerk is instructed to file this order in the instant matter and in the related civil case,
                2     no. 2:20-cv-00384-JCM.
                3           DATED February 26, 2020.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
